DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/10/2022 has been entered.  Claims 1-2, 5, 7, 11-12, and 21-34 remain pending in the present application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “keyed” configuration in claims 1 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “the vehicle side is adapter to receive” in claim 7 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Re. Cls. 5 and 22, the limitation “the opening of the vehicle side and the accessory bore are parallel to one another” now included in claims 5 and 22 was not supported in Applicant’s original disclosure and therefore constitutes new matter in the Examiner’s position.  Opening 104 and the opening through 32 as can be seen in Fig. 2 for example extend coaxially through the adapter 30.  These two openings are not illustrated as being parallel (on axes that will never intersect) since they are only disclosed as being coaxial.  In order for them to be parallel, they would likely have to extend vertically through ends (32 and 34) similar to bore (38).  Therefore, it is the Examiner’s position that this limitation constitutes new matter and should be deleted.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 11-12, and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1 and 21, the limitations “a female rotation inhibitor that is keyed to an outer surface of the male segment to prevent rotation of the male segment relative to the accessory bore” and “an inner surface of the accessory bore includes a female rotation inhibitor that is keyed to an outer surface of the male segment to prevent rotation of the male segment relative to the accessory bore” render the claims indefinite in the Examiner’s position.  As set forth previously, Applicant identifies the female rotation inhibitor as reference character 104 (see Fig. 2) but does not discuss or clearly illustrate what the structure actually is.  The claims have been amended to recite that the inner surface of the bore includes a rotation inhibitor (presumably a specific structure or configuration) which prevents relative rotation between the accessory and bore however no specific structure (i.e. a groove, protrusion, etc.) is disclosed.  Applicant merely discusses a “complimentary fit” between the female rotation and male rotation inhibitor (see Paragraph 98 of the Applicant’s specification).  It is unclear what the Applicant means by “complimentary fit” since it appears the phrase is broad enough to encompass one part fitting into another or a more specific fitting configuration (e.g. friction fit, press-fit, etc.). Further, Applicant does not specifically discuss what type of rotation this “inhibitor” prevents (e.g. about what axis).  Therefore, it is unclear what the female rotation inhibitor actually is (e.g. it’s structure) and what axis it prevents rotation relative to.  Appropriate clarification is requested as to what the rotation inhibitor actually is and what axis the claimed rotation is prevented relative to.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 11 and fastening article in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the locking mechanism and fastening article as a threaded fastener (see Fig. 6 for example).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 11-12, 21, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler US 1823636 (hereinafter Winkler) in view of Beardsley US 2222165 (hereinafter Beardsley).
Re. Cl. 1, Winkler discloses: An accessory adapter (17, Fig. 1-2) comprising:(a) a vehicle side (side attached to 20, Fig. 2), attachable to a hinge of a vehicle (see Fig. 2, attachable via inner threads which are shown as mating with 20), and (b) an accessory side (side with 21, Fig. 2) having an accessory bore (21, Fig. 1) configured to receive a male segment of an accessory (see Fig. 2, configured to receive male segment 22).
Re. Cl. 2, Winkler discloses: the one or more hinges of the vehicle is one or more windshield hinges (see Fig. 2, the adapter 17 is capable of being used in the claimed intended use by having internal threads in the end where 20 is located).
Re. Cl. 7, Winkler discloses: the vehicle side is adapter to receive a hinge pin of the vehicle located within a sleeve of the hinge (see Fig. 1, by having the opening 20 which receives 18, the vehicle side is adapted to receive a threaded hinge pin).
Re. Cl. 11, Winkler discloses: the accessory adapter includes a locking mechanism (24, Fig. 2) that prevents axial movement of the accessory relative to the accessory adapter (see Fig. 2, by engaging with 22, axial movement is prevented).
Re. Cl. 12, Winkler discloses: the locking mechanism includes a threaded fastener (see 24, Fig. 1) that extends through a fastener bore along the accessory adapter to engage a groove located along the male segment of the accessory (see Fig. 1, the member 24 thread through a bore on the end of 17 and into engagement with 22, the member 24 is adapted to engage a groove on 22, if male segment 22 included an appropriately sized groove).
Re. Cl. 21, Winkler discloses: An accessory assembly (22-25, 27, 29 and 17 Fig. 1-2) comprising:(a) an accessory (22-25, 27 and 29, Fig. 1) having an accessory body (29, Fig. 2) and a male segment (22, Fig. 2), wherein the accessory body and the male segment are connected by a lateral support (22-23 and 25 Fig. 2); and (b) an accessory adapter (17, Fig. 1) in communication with the accessory (see Fig. 1-2), the accessory adapter having: (1) a vehicle side (lower end of 17 which 20 attaches, Fig. 2) that directly attaches to a hinge of a vehicle (see Fig. 2, capable of directly attaching to a hinge as shown in Fig. 2, i.e. by having a threaded bore), wherein the vehicle side receives a hinge pin located within a sleeve of the hinge (see Fig. 1-2, capable of receiving a hinge pin in the same manner as 18); and (2) an accessory side (top side where 21 is located, Fig. 2)  having an accessory bore (21, Fig. 2) that removably receives the male segment of the accessory (see Fig. 2, receives 22).
Re. Cl. 26, Winkler discloses: the fastening article includes a fastener head (see head of 24, Fig. 2) and a locking member (end of 24 which engages 22, Fig. 2), and the locking member is rotated into the fastener bore to engage the accessory portion located within the accessory bore, thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 2).
Re. Cl. 27, Winkler discloses: the vehicle side of the accessory adapter includes internal threading to attach to the hinge of the vehicle (see Fig. 2, Lines 40-43).
Re. Cl. 28, Winkler discloses: the fastener bore is positioned along a surface of the accessory side that is transverse to a surface of the accessory side that includes that accessory bore (see Fig. 2, where 24 penetrates is transverse to where 21 is located).
Re. Cl. 30, Winkler discloses: the accessory side includes one or more flat surfaces (see Fig. 2, where 24 penetrates), and the vehicle side is a toroid (see Fig. 2).
Re. Cls. 1 and 21, Winkler does not disclose wherein an inner surface of the accessory bore includes a female rotation inhibitor that is keyed to an outer surface of the male segment to prevent rotation of the male segment relative to the accessory bore.  Beardsley discloses a mirror mount (Fig. 1 and 4) which includes an accessory bore (see bore in 28 which receives 26, Fig. 4) whose inner surface includes a female rotation inhibitor that is keyed to an outer surface of the male segment to prevent rotation of the male segment relative to the accessory bore (Col. 2, Lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory bore of Winkley to have a keyed rotation inhibitor as disclosed by Beardsley since Beardsley states that such a modification would prevent rotation of the shaft relative to the bore (Col. 2, Lines 25-28).
Claims 5, 22, 29, 31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Beardsley as applied to claims 1-2, 7, 11-12, 21, 26-28 and 30 above, and further in view of Allen US 5489080 (hereinafter Allen).
Re. Cls. 5 and 22, Winkler discloses the vehicle side includes an opening to secure the accessory adapter (see Fig. 1-2, 20) to the hinge and the opening of the vehicle side and the accessory bore are located on opposing ends of the accessory adapter (see 21 and 20 being on opposite sides); the vehicle side includes an opening that receives the hinge pin and the opening of the vehicle side (see Fig. 1-2, opening 20 which receives pin 18) and the accessory bore are located on opposing ends of the accessory adapter (see Fig. 1-2).  Re. Cls. 5, 22, 29, 31 and 33-34, Winkler in view of Beardsley does not disclose the opening of the vehicle side and the accessory opening are parallel to, or coaxial with one another (Cls. 5 and 22), the fastener bore has a diameter that is less than a diameter of the accessory bore (Cl. 29), the accessory side has a diameter greater than a diameter of the vehicle side (Cl. 31), the fastener bore is positioned on a surface of the accessory adapter transverse to an opening of the vehicle side that secures the accessory adapter to the hinge (Cl. 33) or the accessory adapter includes a plurality of fastener bores located around a circumference of the accessory adapter (Cl. 34).  Allen discloses an accessory adapter (40, 60 Fig. 3) which includes a vehicle side (see side attached to 20, Fig. 3) and an accessory side (side with 60, Fig. 3), wherein the accessory side includes an accessory opening (62, Fig. 3) and fastener openings (see 66, Fig. 3).  Re. Cls. 5 and 22, Allen discloses the opening of the vehicle side and the accessory opening are parallel to, or coaxial with one another (see Fig. 3 of Allen and Fig. 2 of Winkler, modifying Winkler to have the accessory opening positioned as disclosed by Allen as seen in Fig. 3, would dispose the accessory opening and opening of the vehicle side coaxial). Re. Cl. 29, Allen discloses the fastener bore has a diameter that is less than a diameter of the accessory bore (see Fig. 3, bores 66 have a diameter less than 62).  Re. Cl. 31, Allen discloses the accessory side has a diameter greater than a diameter of the vehicle side (see Fig. 3, the diameter of 60 is greater than the diameter of 40 which secures to 20).  Re. Cl. 33, Allen discloses the fastener bore is positioned on a surface of the accessory adapter transverse to an opening of the vehicle side that secures the accessory adapter to the hinge (see Fig. 3, the fastener bore 66 is oriented transverse to hollow portion of 40 which is in the same direction as the opening in the vehicle side in Winkler).  Re. Cl. 34, Allen discloses the accessory adapter includes a plurality of fastener bores located around a circumference of the accessory adapter (see 66, Fig. 3). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Winkler in view of Beardsley to have the accessory bore and opening in the vehicle side coaxial, the fastener bore located transverse an opening of the vehicle side and a plurality of fastener bores around a circumference of the adapter  since Allen discloses that such a modification enables the device to be used with a mounting arm of the original equipment vehicle side view mirror (Col. 5, Lines 23-26) and enables set screws to secure the original equipment side view mirror at a preferred orientation (Col. 5, Lines 42-46).  Such a modification would create a more secure connection by using multiple fasteners to secure the connection rather than just one.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler to have a size of the fastener bore to be less than the accessory bore and the accessory side having a greater diameter than a diameter of the vehicle side as disclosed by Allen since it has been held obvious to change relative dimensions of a prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Beardsley as applied to claims 1-2, 7, 11-12, 21, 26-28 and 30 above, and further in view of Bednarski US 8695253 (hereinafter Bednarski).
Re. Cls. 23-25, Winkler discloses the accessory side of the accessory adapter includes a fastener bore (see Fig. 2, where 24 fastens into), and a fastening article (24, Fig. 2) extends through the fastener bore to the male segment of the accessory (see Fig. 2, 24 tightens down onto 22 to prevent movement), thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 2); the fastening article includes a fastener head (see head of 24, Fig. 2) and a locking member (portion of 24 which engages 22, Fig. 2), and the locking member is rotated into the fastener bore to engage the male segment (see Fig. 2); the vehicle side of the accessory adapter includes internal threading (see Fig. 2, Lines 40-45) to attach to the hinge of the vehicle (see Fig. 2) but does not disclose the fastening article engages a groove along the male segment. Bednarski discloses an alternate accessory assembly (Fig. 4) which includes an accessory (18, Fig. 4) which fits into an accessory adapter (50, Fig. 4).  Re. Cls. 23-24, Bednarski discloses the accessory side of the accessory adapter includes a fastener bore (see Fig. 4, where 66 fastens into), and a fastening article (66, Fig. 4) extends through the fastener bore to engage a groove along the male segment of the accessory (see Fig. 4, 66 tightens down into 74 on male segment 68 22 to prevent movement), thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 3); the locking member is rotated into the fastener bore to engage the groove the male segment (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male segment of Winkler to include the groove and cup point of Bednarski since Bednarski states that such a modification tends to longitudinally center the groove as the set screw is advanced towards the coupling shaft (Col. 8, Lines 37-41).  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler Winkler in view of Beardsley as applied to claims 1-2, 7, 11-12, 21, 26-28 and 30 above, and further in view of Richards US 2009/0025332 (hereinafter Richards).
Re. Cl. 32, Winkler does not disclose the accessory adapter includes a cap that is received, and at least partially secured within, the accessory bore when the accessory is disconnected from the accessory adapter. Richards discloses that it is known to use a cap (F2, Fig. 2 and 5a) to be received in and partially secured within a bore (see Fig. 5a, opening in top of B) when the bore is not being used to support an accessory (post) (Paragraph 0086, Lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Winkler device to include the cap of Richards since Richards states that such a modification keeps rubbish out and prevents accidental damage to the empty sleeve (Paragraph 0086, Lines 5-6 and 15-16).  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7, 11-12, and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 9751466, Sarcello US 7686275, Chen US 5513048, and Sacknoff US 4818088 disclose other known adapter configurations which are presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632